                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MICHAEL I. KENT,                            )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )   CIVIL ACTION NO. 18-0106-CG-C
                                            )
GULF COAST SECURITY                         )
ENTERPRISES, LLC, SHOWTIME                  )
BODY GUARDS & ETC, LLC and                  )
TOMMIE LANDRUM,                             )
                                            )
       Defendants.                          )

                                       ORDER

              After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(l)(B) and dated December 10, 2018 is ADOPTED as the opinion of

this Court.

      DONE and ORDERED this 4th day of January, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
